Name: COMMISSION REGULATION (EC) No 3421/93 of 13 December 1993 amending Regulation (EEC) No 2463/93 imposing a provisional anti-dumping duty on imports of fluorspar originating in the People' s Republic of China
 Type: Regulation
 Subject Matter: coal and mining industries;  Asia and Oceania;  competition
 Date Published: nan

 15. 12. 93 Official Journal of the European Communities No L 312/5 COMMISSION REGULATION (EC) No 3421/93 of 13 December 1993 amending Regulation (EEC) No 2463/93 imposing a provisional anti-dumping duty on imports of fluorspar originating in the People's Republic of China THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2423/88 of 11 July 1988 on protection against dumped or subsi ­ dized imports from countries not members of the Euro ­ pean Community (') thereof, and in particular Article 11 thereof, After consultation within the Advisory Committee, Whereas by Commission Regulation (EEC) No 2463/93 (2) a provisional anti-dumping duty was imposed on imports of fluorspar originating in the People's Republic of China ; Whereas Article 1 of that Regulation referred , as did the notice of initiation of the proceeding (3), to fluorspar containing more than 97 % of calcium fluoride, falling within CN code ex 2529 22 00, or containing less than 97 % of calcium fluoride, falling within CN code 2529 21 00 . Contrary to the actual intention of the Commission, whose investigation concerned all fluorspar, it could be argued that fluorspar with a content of exactly 97 % is not covered by the provisional duty. In order to make clear all interested parties that the proceeding covers all fluorspar, it has been considered appropriate to amend the Regulation accordingly, HAS ADOPTED THIS REGULATION : Article 1 The first paragraph of Article 1 of Regulation (EEC) No 2463/93 is replaced by the following : 'Article 1 A provisional anti-dumping duty is hereby imposed on imports of fluorspar presented in filter cake form or in powder form, falling within CN codes ex 2529 22 00 (Taric code 2529 22 00*10) or ex 2529 21 00 (Taric code 2529 21 00*10), originating in the People's Republic of China.' Article 2 Without prejudice to Article 7 (4) (b) of Regulation (EEC) No 2423/88 interested parties may make known their views in writing and apply to be heard by the Commis ­ sion within 30 days of the entry into force of this Regula ­ tion . Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 December 1993 . For the Commission Leon BRITTAN Member of the Commission (') OJ No L 209, 2. 8 . 1988, p . 1 . (2) OJ No L 226, 7. 9 . 1993, p. 3 . 0 OJ No C 105, 25. 4. 1992, p. 23 .